                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                        No. 18-CR-2051-CJW
 vs.
                                                               ORDER
 NICHOLAS ALLEN GILSTRAP,

       Defendant.
                                ____________________


       On October 18, 2018, the above-named defendant appeared before the Court and,
pursuant to Federal Rule of Criminal Procedure 11, pleaded guilty to Count Two (2) of
the Indictment. After cautioning and examining defendant under oath concerning each
of the subjects mentioned in Rule 11, the Court determined that defendant’s decision to
plead guilty was knowledgeable and voluntary, and each offense charged was supported
by an independent basis in fact containing each of the essential elements of the offense.
The Court therefore ACCEPTS defendant’s guilty plea and defendant is adjudged
GUILTY of the offense to which defendant pled guilty.
       At the commencement of the Rule 11 proceeding, the Court placed defendant
under oath and explained that if defendant answered any question falsely, the government
could prosecute defendant for perjury or for making a false statement. The Court also
advised defendant that in any such prosecution, the government could use against
defendant any statements made under oath.
       Once defendant was placed under oath, the Court asked defendant a number of
questions to ensure defendant had the requisite mental capacity to enter a plea. The Court
elicited defendant’s full name, age, and extent of education. The Court also inquired into
defendant’s history of mental illness and use of illegal and/or prescription drugs and
alcohol. From this inquiry, the Court determined defendant was not suffering from any
mental disability that would impair defendant’s ability to make a knowing, intelligent,
and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Indictment and further
acknowledged that defendant had fully discussed the Indictment with defendant’s counsel.
Defendant acknowledged that defendant had fully conferred with defendant’s counsel
prior to deciding to plead guilty and that defendant was satisfied with counsel’s services.
       The Court advised defendant of all of the rights defendant would be giving up if
defendant decided to plead guilty, including:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That defendant would be presumed innocent, and would be found not guilty,
              unless the government could prove each and every element of the offense
              beyond a reasonable doubt;

       5.     That defendant would have the right to see and hear all of the government’s
              witnesses, and defendant’s attorney would have the opportunity to cross-
              examine any witnesses called by the government;

       6.     That defendant would have the right to subpoena witnesses to testify at the
              trial and that if defendant could not afford to pay the costs of bringing these
              witnesses to court, then the government would pay those costs;

       7.     That defendant would have the privilege against self-incrimination; i.e.,
              defendant could choose to testify at trial, but need not do so; if defendant
              chose not to testify, then the Court would instruct the jury that the jury
              could not draw any adverse inferences from defendant’s decision not to
              testify;

       8.     That any verdict by the jury would have to be unanimous;


                                             2
       9.     That defendant would have the right to appeal, and if defendant could not
              afford an attorney for the appeal, then the government would pay the costs
              of an attorney to prepare the appeal.

       The Court explained that if defendant pleaded guilty, defendant would be giving
up all of these rights, there would be no trial, and defendant would be adjudged guilty,
just as if defendant had gone to trial and a jury returned a guilty verdict against defendant.
       The Court specified that the Court was not making any decision as to whether it
would ultimately accept the plea agreement. The Court further advised defendant that
the Court may not reach a determination on whether to accept the plea agreement until
defendant’s sentencing. The Court advised defendant that if the Court ultimately decided
to reject the plea agreement, defendant would have an opportunity to withdraw each guilty
plea, until such time as defendant was sentenced. The Court explained to defendant that
if the Court ultimately rejected the plea agreement and defendant did not withdraw each
guilty plea, then the Court could dispose of the case less favorably toward defendant than
the plea agreement contemplated.
       The Court summarized the charge against defendant and listed the elements of the
crime to which defendant was pleading guilty. The Court determined that defendant
understood each and every element of the crime to which defendant was pleading guilty,
and defendant’s counsel confirmed that defendant understood each and every element of
the crime to which defendant was pleading guilty. The Court elicited a full and complete
factual basis for all elements of the crime charged to which defendant was pleading guilty.
Defendant’s attorney indicated that the offense to which defendant was pleading guilty
was factually supported.
       The Court explained to defendant that the Court would determine the appropriate
sentence at the sentencing hearing. The Court explained that the advisory United States
Sentencing Guidelines would be used to calculate defendant’s sentence, but that the
sentence imposed might be different from what the advisory guidelines suggested it
should be, and may be different from what defendant’s attorney had estimated. The
                                              3
Court explained that a probation officer would prepare a written presentence investigation
report and that defendant and defendant’s counsel would have an opportunity to read the
presentence report before the sentencing hearing, and would have the opportunity to
object to the contents of the report. The Court further explained that defendant and
defendant’s counsel would be afforded the opportunity to present evidence and be heard
at the sentencing hearing.
       The Court advised defendant of the consequences of pleading guilty, including the
maximum fine, the maximum term of imprisonment, and the maximum term of
supervised release. Specifically, the Court advised defendant that Count Two (2) of the
Indictment is punishable up to ten (10) years in prison; a period of supervised release
following prison up to three (3) years; and a fine of up to $250,000. The Court advised
defendant that regardless of the sentence imposed, there would be no possibility of parole.
The Court also advised defendant that the Court will impose a mandatory special
assessment of $100.00, which defendant must pay.
       The Court also advised defendant of the collateral consequences of pleading
guilty. Because the charge to which defendant pled guilty makes him a convicted felon,
defendant was advised that he will lose his right to vote, to serve on a jury, to hold public
office, and to possess a firearm and ammunition. Defendant acknowledged understanding
all of the above consequences.
       The Court explained that if a term of supervised release is included in defendant’s
sentence, conditions of supervised release will be imposed. The Court further advised
defendant that if defendant violates a condition of supervised release, the Court could
revoke defendant’s supervised release and require defendant to serve all or part of the
term of supervised release in prison, without credit for time previously served on
supervised release. The Court advised defendant that there is no parole in the federal
system.



                                             4
       The Court also explained that both defendant and the government would have the
right to appeal the sentence.
       Defendant confirmed that the decision to plead guilty was voluntary and was not
the result of any promises and the decision to plead guilty was not the result of anyone
threatening, forcing, or pressuring defendant to plead guilty.
       Defendant confirmed that defendant still wished to plead guilty, and defendant
pled guilty to Count 2 of the Indictment.
       The Court makes the following findings with respect to the guilty plea:
       1.     The plea is voluntary, knowing, not the result of force, threats or promises,
              and defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishment.

       3.     Defendant knows of and voluntarily waived defendant’s jury trial rights.

       4.     There is a factual basis for each plea.

       5.     Defendant is guilty of each crime to which defendant pled guilty.


       Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), the Court finds that
the government has established the requisite nexus between defendant’s offense and the
property described in the Indictment’s forfeiture allegation. The Court advised defendant
that defendant agreed to forfeit and abandon any and all claim to the property identified
in the plea agreement.
       DONE AND ENTERED at Cedar Rapids, Iowa, this 18th day of October, 2018.



                                            __________________________________
                                            C.J. Williams
                                            United States District Judge
                                            Northern District of Iowa



                                              5
